DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on November 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 1-10 are pending, with claims 14-20 withdrawn from examination as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (WO 2018/124636, with citations from the English equivalent US 2020/0328394) in view of Hernnige et al. (US Patent 7,691,528).
With regard to claim 1, Song et al. teach a battery wherein the separator comprises a porous substrate and a graphene oxide layer (abstract).The graphene 
Therefore, the graphene oxide layer is equivalent to the “graphene oxide (GO) nanosheet coating coupled to a surface of the separator” in claim 1.
The graphene oxide layer of Song et al. is identical to the graphene oxide (GO) nanosheet coating of the instant application. Therefore, absent a record to the contrary, it is expected that the graphene oxide layer of Song et al. is configured as a buffer layer to permit transport of Li-ions therethrough and to regulate a rate of flow of the transport of the Li-ions.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
Song et al. fail to teach that the porous substrate is woven.
Hennige et al. teach a battery separator (abstract). The porous carrier of the separator may be made of woven glass fibers (claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use woven glass fibers as the porous substrate for the separator of Song et al, because Hennige et al. clearly teach woven glass fibers for this purpose.
With regard to claims 2 and 6, Song et al. teach that two or more layers of graphene oxides may be used (par.0037), which is equivalent to a plurality of GO nanosheets in the GO nanosheet coating.


    PNG
    media_image1.png
    132
    156
    media_image1.png
    Greyscale
(see Scheme 1b on page 8902 of “Graphene Oxide Framework Materials: Theoretical Predictions and Experimental Results”).
A plurality of gaps exist between graphene oxide layers due to the functional groups attached to the carbon framework. Absent a record to the contrary, it is expected that the gaps are configured to permit and regulate the transport of Li-ions therethrough.
Song et al. teach that the graphene oxide layers may have a thickness of 1-50nm (part.0036). This range includes the value of 1 nm in claim 6.
With regard to claim 5, the woven glass fibers porous substrate of Song modified by Hennige meets the claim limitations.
With regard to claim 7, Song et al. teach a single layer of graphene oxide (par.0037), equivalent to the claimed monolayer of GO.
With regard to claim 9, Song et al. teach that the battery comprises a negative electrode (1) which may be lithium metal, a positive electrode (3), and separator (5) (par.0023 and fig.1). The graphene oxide layer may be on the side of the porous substrate facing the anode (par.0026).
With regard to claim 10, the graphene oxide layer of Song et al. is identical to the graphene oxide (GO) nanosheet coating of the instant application. Therefore, absent a record to the contrary, it is expected that the graphene oxide layer of Song et al. is configured as a physical barrier that suppresses Li-dendritic 
With regard to claim 13, Song et al. teach that the graphene oxide has a flexible nature (par.0036).
Woven glass fibers may also be flexible, as evidence in par.0045 of Hall (US 2005/0041362).
Therefore, absent a record to the contrary, it is expected that the woven glass fiber substrate and the graphene oxide layer of Song modified by Hennige is configured to flex in response to lithium growth, to suppress Li-dendrite growth and to retain an operating rigidity of the battery (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106129455, with attached machine translation) in view of Wakizaka et al. (US 2012/0189897).
With regard to claim 1, Jiang et al. teach a battery comprising a modified membrane wherein graphene oxide with a thickness of 0.1-10 microns (100-10,000nm) is uniformly deposited on the surface of a polyolefin membrane (abstract).
Par.0059 of the specification of the instant application allows for a thickness of the graphene oxide (GO) nanosheet coating of up to 1,000 nm.
Therefore, the graphene oxide layer of Jiang et al. is equivalent to the “graphene oxide (GO) nanosheet coating coupled to a surface of the separator” in claim 1.
The graphene oxide layer of Jiang et al. is identical to the graphene oxide (GO) nanosheet coating of the instant application. Therefore, absent a record to the contrary, it is expected that the graphene oxide layer of Jiang et al. is configured as a buffer layer to permit transport of Li-ions therethrough and to regulate a rate of flow of the transport of the Li-ions (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
Jiang et al. do not teach a woven and porous polyolefin membrane.
Wakizaka et al. teach a porous membrane for a secondary battery (abstract).
Wakizaka et al. further teach that the porous membrane may be a woven material of polyolefin fiber (par.0160).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a woven material of polyolefin fiber as the polyolefin membrane for the separator of Jiang et al.
With regard to claim 9, Jiang et al. teach that the battery has a lithium sheet negative electrode, a cathode, and a separator between the electrodes (see the abstract).
Jiang et al. further teach that the graphene oxide may be coated on both surfaces of the polyolefin membrane (ninth paragraph on page 3 of the attached translation).Therefore, a graphene oxide coating is positioned on the anode side of the polyolefin membrane.
.

Allowable Subject Matter
Claims 3, 4, 8, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Song et al. (WO 2018/124636) and Jiang et al. (CN 106129455) fail to teach the batteries in claims 3, 4, 8, 11, and 12.
There are no prior art teachings that would motivate one of ordinary skill to modify Song et al. or Jiang et al. and obtain the batteries in claims 3, 4, 8, 11, and 12 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722